        Case 4:19-cv-00373-ALM Document 90 Filed 07/01/20 Page 1 of 2 PageID #: 939
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

                                           DATE: 7/1/2020

DISTRICT JUDGE                                        COURT REPORTER: Jan Mason
Amos L. Mazzant, III                                  COURTROOM DEPUTY: Keary Conrad
  United My Funds, LLC
                                                     4:19-CV-373
  v.

  Hisham Mubaidin and Chandana Perera


  ATTORNEYS FOR PLAINTIFF                             ATTORNEYS FOR DEFENDANT
  Xerxes Martin, IV, Robbie Malone and Jim            Austin Champion and William Jones
  Shin

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:        MINUTES: Final Pretrial Conference (by telephone)
 10:00 a.m.   Court in session. Court notes appearances.

 10:02 a.m.   Court provides instructions to attorneys regarding COVID-19 protocol that the Court will follow
              and the protocol that the Court asks the Parties to follow being aware of the COVID-19.
              Court will allow 35 minutes for voir dire for each side.
 10:19 a.m.   Court will allow 30 minutes for opening statement. Court advises the Parties of normal trial day
              9am - 5pm with a break in the morning and a break in the afternoon. Parties discuss Pro Se
              Defendant and trial.
 10:22 a.m.   Court review questions from jury process with Counsel. Court reviews exhibit process. Court
              conditionally admits all exhibits that are not objected to. However, the exhibit must be utilized
              with a witness before it is considered fully admitted.
 10:24 a.m.   Court advises Parties of work rooms downstairs for each side to store trial materials.

 10:24 a.m.   Parties discuss Plaintiff’s Motion in Limine (Dkt. #62) and Defendant’s Response (Dkt. #66).
              #1: Agreed as Mutual
              #2: Agreed as Mutual
              #3: Grant - approach the bench.
 10:37 a.m.   Parties discuss exhibits. Exhibit objections will be taken up at trial unless there are objections to
              exhibits to be used in opening statements. If there are objections to exhibits for opening
              statements the Parties will bring those to the Court’s attention on Monday prior to opening
              statements after they have met and conferred regarding those exhibits.
      Case 4:19-cv-00373-ALM Document 90 Filed 07/01/20 Page 2 of 2 PageID #: 940
     CASE NO. 4:19CV373     DATE: 7/1/2020
     PAGE 2 - PROCEEDINGS CONTINUED:



             MINUTES: Final Pretrial ConferenTcIeM
                                                 (bEy: telephone)
10:43 a.m.   Court hears from Defendant’s counsel, Austin Champion regarding new Pretrial Order and new
             Jury Instructions. Counsel will work together and provide to the Court.
10:45 a.m.   Court hears from counsel regarding duty to disclose and requests that be included in the Pretrial
             Order.
10:46 a.m.   Court discusses Court opens at 8:00 a.m. and jury begins arriving at 8:00 a.m. with staggered
             times to maintain social distancing as much as possible.
10:47 a.m.   Court adjourned.


                                                   DAVID O'TOOLE, CLERK

                                                   BY:   Keary Conrad
                                                         Courtroom Deputy Clerk
